                 Case 3:19-cv-05049-BHS Document 1 Filed 01/16/19 Page 1 of 3



1
     Jerry J. Moberg & Associates
2    JERRY J. MOBERG, WSBA #5282
     P.O. Box 130
3    124 3rd Ave S.W.
     Ephrata, WA 98823
4    (509) 754-2356
     jmoberg@jmlawps.com
5    Attorneys for Defendants

6
                                               THE UNTIED STATES DISTRICT COURT
7                                          FOR THE WESTERN DISTRICT OF WASHINGTON

8    MICHELLE HEAY and SHAWN HEAY,                                                                           NO. CV: 19-5049- ________
     married adults; and THE ESTATE OF CHRIS
9    HEAY,;                                                                                                  DEFENDANTS’ NOTICE OF
                                                                                                             REMOVAL AND DEMAND FOR JURY
10                                          Plaintiffs,
       v.
11
     MICHELE ANDERSON, an adult individual;
     and OLYMPIA SCHOOL DISTRICT,
12
                                                 Defendants.
13

14   TO:                          Clerk of the Court
15   AND TO:                      Plaintiffs, MICHELLE HEAY and SHAWN HEAY, married adults; and THE
                                  ESTATE OF CHRIS HEAY;
16
     AND TO:                      Jon Cushman, Attorney for Plaintiffs’
17
                   COME NOW Defendants file this notice of removal under 28 U.S.C. § 1446 for the
18
         reasons set forth below.
19

20                 1. Parties. Parties. MICHELLE HEAY and SHAWN HEAY, and the ESTATE OF

21    CHRIS HEAY are plaintiffs.                                            MICHELLE ANDERSON and OLYMPIA SCHOOL

22    DISTRICT are defendants.                                    A copy of plaintiffs’ complaint filed in the Thurston County

23    Superior Court, Cause No. 18-2-06409-34 is attached as Exhibit A.
     \\PROLAWSVR\lawdata\Documents\Olympia School District\Heay v. Olympia SD (SIAW)\Pleadings - Misc\502334.doc

24
     DEFENDANTS’ NOTICE OF REMOVAL AND                                                                              Jerry Moberg & Associates, P.S.
     DEMAND FOR JURY                                                                                                 P.O. Box 130 124 3rd Ave S.W.
     Page 1 of 3                                                                                                           Ephrata, WA 98823
                                                                                                                   (509) 754-2356 / Fax (509) 754-4202
                 Case 3:19-cv-05049-BHS Document 1 Filed 01/16/19 Page 2 of 3



1                  2. Plaintiffs’ Allegations.                                 The lawsuit alleges a violation of the American with

2    Disabilities act or ADA. The ADA is a federal law codified under 42 U.S.C. § 12101 et al. A

3    violation of the ADA creates a federal question giving the federal courts original jurisdiction of

4    the matter in accordance with Article III of the U.S. Constitution as codified in 28 U.S.C. § 1331.

5                  3. Basis for Removal.

6                  Proceedings initiated in state court may be removed to the district court under 28 U.S.C.

7    § 1441 (removal of civil actions). Removal of a state court action to the district court is proper

8    because this suit involves a federal question. 28 U.S.C. § 1331 (federal question); 28 U.S.C. §

9    1446 (procedure for removal of civil actions). 28 U.S.C. § 1441(a) provides that “any civil

10   action brought in a State court of which the district courts of the United States have original

11   jurisdiction to the district court of the United States for the district and division embracing the

12   place where such action is pending.” Specifically, Plaintiff alleges violation of the federal laws

13   of the ADA, supra.

14                 4. Jury Demand. Plaintiffs did not demand a jury trial in state court. Pursuant to

15   Fed.R.Civ.P. 38(b), Defendants demand a jury trial in the removed action.

16                 Respectfully submitted: January 16, 2019.

17                                                                            JERRY J. MOBERG & ASSOCIATES, PS

18                                                                            By: /S/ Jerry J. Moberg
                                                                              JERRY J. MOBERG, WSBA #5282
19                                                                            124 3rd Ave SW ♦ PO Box 130
                                                                              Ephrata, WA 98823
20                                                                            Tele: (509) 754-2356 | Fax: (509) 754-4202
                                                                              jmoberg@jmlawps.com
21                                                                            Attorney for Defendants

22

23
     \\PROLAWSVR\lawdata\Documents\Olympia School District\Heay v. Olympia SD (SIAW)\Pleadings - Misc\502334.doc

24
     DEFENDANTS’ NOTICE OF REMOVAL AND                                                                              Jerry Moberg & Associates, P.S.
     DEMAND FOR JURY                                                                                                 P.O. Box 130 124 3rd Ave S.W.
     Page 2 of 3                                                                                                           Ephrata, WA 98823
                                                                                                                   (509) 754-2356 / Fax (509) 754-4202
                 Case 3:19-cv-05049-BHS Document 1 Filed 01/16/19 Page 3 of 3



1                                                                   CERTIFICATE OF SERVICE

2                  I certify that I electronically filed the foregoing with the Clerk of the Court using the

3    CM/ECF System which will send notification of such filing and further certify that I mailed a

4    copy of the document to which is affixed postage prepaid to:

5
     Jon E. Cushman
6    Cushman Law Offices, P.S.
     924 Capitol Way South
7    Olympia, WA 98501
      joncushman@cushmanlaw.com
8

9     DATED January 16, 2019 at Ephrata, Washington.

10                                                                            JERRY J. MOBERG & ASSOCIATES, PS

11                                                                            By: /S/ Jerry J. Moberg
                                                                              JERRY J. MOBERG, WSBA #5282
12                                                                            Attorney for Defendants

13

14

15

16

17

18

19

20

21

22

23
     \\PROLAWSVR\lawdata\Documents\Olympia School District\Heay v. Olympia SD (SIAW)\Pleadings - Misc\502334.doc

24
     DEFENDANTS’ NOTICE OF REMOVAL AND                                                                              Jerry Moberg & Associates, P.S.
     DEMAND FOR JURY                                                                                                 P.O. Box 130 124 3rd Ave S.W.
     Page 3 of 3                                                                                                           Ephrata, WA 98823
                                                                                                                   (509) 754-2356 / Fax (509) 754-4202
